Citation Nr: 0307046	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post traumatic stress syndrome (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from August 1965 until July 
1967.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.

The issue of entitlement to a total rating based on 
individual unemployability is addressed in the REMAND, 
following the ORDER in this decision.


FINDINGS OF FACT

The veteran's PTSD is productive of complaints of depression, 
nightmares, sleeping difficulties, irritability, intrusive 
thoughts and concentration problems, with objective evidence 
of impaired judgment and insight, and paranoid ideation, with 
Global Assessment of Functioning (GAF) scores ranging from 
47-60.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and implementing regulations apply to 
the veteran's claim.  The Board further finds that 
development of the issue on appeal has proceeded in 
accordance with the law and regulations. 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the 


applicable law.  A January 2002 letter apprised the veteran 
of the information and evidence he needed to submit to 
substantiate his claim, as well as VA's development 
assistance.  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case, with respect to the 
veteran's PTSD claim, and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's VA 
outpatient treatment reports are of record, as well as VA 
examination reports.  Moreover, documents affiliated with a 
determination of the Social Security Administration (SSA) are 
of record.  Additionally, statements written by the veteran 
in support of his claim are associated with the file.      

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his PTSD claim.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF score of 71 to 80 contemplates transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

The veteran was examined by VA in March 1999.  He presented 
with subjective complaints of depression, nervousness, 
sleeping trouble, irritability, aggression, feelings of 
guilt, excessive daydreaming and concentration problems.  The 
veteran also reported hypervigilant activity, such as 
checking outside any time that he heard his dog bark.  The 
veteran stated that when he was depressed he would "just 
hole up in the house" and not do anything.  Such episodes 
occurred at least once every two weeks and could last between 
1 to 7 days.  He also explained that he had intrusive 
thoughts, which were triggered by smells or by news stories.  

Regarding daily life, the veteran stated that he lived with 
his wife and children.  He occupied his time by reading, 
cooking for the family and raising rabbits.  He also engaged 
in yard work and remodeling work on his house.  He would meet 
with friends about 2 to 3 times per month.  When they met 
they would play cards or simply talk.  

Objectively, the veteran was dressed casually, demonstrating 
appropriate grooming and hygiene.  His speech was clear and 
he possessed the ability to express himself effectively.  His 
affect was irritable and his overall mood was angry.  He was 
oriented and his thinking was spontaneous, logical, 
productive and well organized.  His thought content was 
notable for paranoid ideation and preoccupation with his 
Vietnam experiences.  His relationships with others seemed 
poor and were often affected by his angry feelings.  The 
veteran's self-esteem was low.  His reasoning skills 
indicated the capacity for abstract thinking.  His judgment 
seemed fair, with decisions affected by his anger and 
depression.  His insight was fair.  His intellectual 
functioning was found to be in the average range.  

Following the interview, the examiner noted that the 
veteran's symptomatology occurred on a daily basis, and that 
the current intensity of his PTSD was moderate to severe.  
The veteran had impaired social relationships, judgment and 
mood.  He was assessed a GAF score of 48.  

VA outpatient treatment reports dated from May 1999 to 
October 2002 reflect treatment for the veteran's 
psychological symptomatology.  Specifically, such treatment 
reports indicate complaints of sleeping problems, 
irritability, depression and marital difficulties.  Further 
relevant findings will be discussed below.

In a VA treatment report dated May 1999, the veteran 
displayed no obvious signs of a mood disorder.  

In a VA treatment report dated March 2000, his mood was 
euthymic.  A GAF of 60 was assessed at that time.   

VA treatment reports dated May 2000 and November 2000 
contained GAF scores of 60.  

In a January 2001 VA treatment report, the veteran's mood was 
mildly anxious.  A GAF score of 55 was recorded.

In an April 2001 report, inappropriate behavior was noted.  
The interviewer had commented that her office was cold.  In 
response, the veteran burned a couple of pieces of paper on 
the floor.  The veteran had never done anything of that 
nature before, and he appeared contrite when the 
inappropriateness of his action was pointed out to him.   

In a May 2001 VA treatment report, the veteran stated that, 
within the past year, he had experienced 2 consecutive weeks 
or more during which he felt sad, blue or depressed, or lost 
all interest in things that he usually enjoyed.  The veteran 
also stated that he did not feel depressed much of the time 
over the past year.  He reported 1 or 2 days of depression in 
the past week.  Suicidal thoughts were denied.   

A June 2001 VA treatment report contained a GAF score of 55.  
The veteran's mood on that date was neutral.  He had made 
significant strides in mellowing his tendency toward 
irritability and showed more restraint in situations where in 
the past he would have become angered.

In an August 2001 VA treatment report, the veteran stated 
that, within the past year, he had experienced 2 consecutive 
weeks or more during which he felt sad, blue or depressed, or 
lost all interest in things that he usually enjoyed.  The 
veteran also stated that he felt depressed much of the time 
over the past year.  He reported 1 or 2 days of depression in 
the past week.  Suicidal thoughts were denied.   Another 
treatment report dated August 2001 contained a GAF score of 
55.

In a February 2002 VA treatment report, the veteran stated 
that, within the past year, he had experienced 2 consecutive 
weeks or more during which he felt sad, blue or depressed, or 
lost all interest in things that he usually enjoyed.  The 
veteran also stated that he had not felt depressed much of 
the time over the past year.  He reported less than one day 
of depression in the past week.  He had no suicidal thoughts.  
Another treatment report dated February 2002 contained a GAF 
score of 60.  In that report, the veteran stated that his 
relationship with his wife had improved. 

In a depression screen conducted in June 2002, the veteran 
stated that, within the past year, he had experienced 2 
consecutive weeks or more during which he felt sad, blue or 
depressed, or lost all interest in things that he usually 
enjoyed.  The veteran also stated that he had felt depressed 
much of the time over the past year.  He reported 3 or 4 days 
of depression in the past week.  He had no suicidal thoughts.  

Another depression screen was performed in October 2002.  At 
that time, the veteran reported that, within the past year, 
he had experienced 2 consecutive weeks or more during which 
he felt sad, blue or depressed, or lost all interest in 
things that he usually enjoyed.  The veteran also stated that 
he had not felt depressed much of the time over the past 
year.  He reported more than 4 days of depression in the past 
week.  He reported no suicidal thoughts.  

The veteran was most recently examined by VA in January 2003.  
He presented with subjective complaints of depression, 
nightmares, sleeping trouble, intrusive thoughts, 
irritability and concentration problems.  The veteran stated 
that he tried to get away as often as possible in order to 
avoid angry confrontations with people.  

Regarding social history, the report of examination noted 
that the veteran had been married twice.  His first marriage 
lasted less than 2 years.  His second marriage was ongoing 
and had lasted over 30 years.  He stated that his marriage 
was going "fairly well."    

Objectively, the veteran was dressed casually, demonstrating 
appropriate grooming and hygiene.  His speech was clear and 
he possessed a fair ability to express himself.  His affect 
was sad and his overall mood was depressed.  He was oriented 
and his thinking was spontaneous, logical, productive.  His 
thought organization was fair.  His thought content was 
notable for preoccupation with his physical problems and with 
events that occurred in Vietnam.  The veteran preferred to be 
alone.  He was able to remember all of the last 4 presidents 
and the current stories in the news.  His concentration was 
fair.  His reasoning skills indicated the capacity for 
abstract thinking.  His judgment was diminished by anger at 
times.  Insight was good.  His intellectual functioning was 
found to be in the average range.  
The examiner noted that the veteran's PTSD was moderate in 
intensity.  He further noted that the veteran had impairments 
in social relationships, occupational functioning, judgment 
and mood.  The veteran was assessed a GAF score of 47.

Analysis

In the present case, the veteran was initially awarded 
service connection for PTSD in an October 1998 BVA decision.  
That grant was effectuated by the RO in a November 1998 
rating decision.  The veteran's PTSD was evaluated as 70 
percent disabling, effective June 1992.  The veteran did not 
appeal that rating determination.  

On March 29, 1999, the veteran received a VA psychological 
examination.  Following that examination, his PTSD claim was 
reevaluated by the RO in an April 1999 rating action that 
confirmed the 70 percent evaluation.  The veteran disagreed 
with that decision and initiated this appeal.

Here, the veteran's March 29, 1999, VA examination serves as 
an informal claim for an increased rating.  See 38 C.F.R. 
§ 3.157.  As such, the rating period on appeal begins on that 
date.   

The Board has thoroughly reviewed the evidence of record and 
finds no basis for a rating in excess of the presently 
assigned 70 percent evaluation under Diagnostic Code 9411.  
The reasons and bases for this conclusion will be detailed 
below.

In order to be entitled to the next-higher rating of 100 
percent under Diagnostic Code 9411, the evidence must 
demonstrate the following: total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In the present case, the evidence of record does not depict a 
disability picture commensurate with the above-noted criteria 
for a 100 percent evaluation.  For example, the evidence does 
not reveal gross impairment in thought processes or 
communication.  To the contrary, upon examination in March 
1999, the veteran's thinking was noted to be spontaneous, 
logical, productive and well organized.  Moreover, his 
reasoning skills indicated the capacity for abstract 
thinking.  Finally, his speech was clear and he possessed the 
ability to express himself effectively.  Similarly, upon VA 
examination in January 2003, the veteran's thought 
organization was fair.  He was oriented and his thinking was 
spontaneous, logical and productive.  He was able to think 
abstractly.  There were no deficiencies relating to speech or 
communication.  Moreover, no other evidence of record 
contradicts those findings.  

The evidence of record also fails to demonstrate persistent 
delusions or hallucinations.  In fact, not a single treatment 
record contains a report of delusions or hallucinations.  
Moreover, as the veteran repeatedly denied suicidal ideation, 
and made no reports of homicidal thoughts, it cannot be 
established that he is in persistent danger of hurting self 
or others, such as to warrant a 100 percent evaluation under 
Diagnostic Code 9411.  

Additionally, the evidence of record does not reveal an 
intermittent inability to perform activities of daily living.  
Reports of VA examinations in March 1999 and January 2003 
both reflect appropriate grooming and hygiene, and no other 
treatment reports reveal otherwise.  The evidence contains no 
findings of disorientation to time or place, or memory loss.

Based on the above, the Board finds that the veteran's 
disability picture is not accurately depicted by the rating 
criteria for a 100 percent evaluation under Diagnostic Code 
9411.  In so deciding, the Board acknowledges an April 2001 
VA treatment report revealing inappropriate behavior on the 
part of the veteran.  At that time, the veteran burned a 
couple of pieces of paper on the floor after the interviewer 
remarked that the room was freezing.  Such behavior is 
arguably "grossly inappropriate," as contemplated by the 
criteria for a 100 percent rating under Diagnostic Code 9411.  
However, given that the evidence shows only one isolated 
incident of such inappropriate action, and given that no 
other factors contemplated under a 100 percent rating have 
been exhibited by the veteran, the currently assigned 70 
percent evaluation remains the most appropriate reflection of 
the veteran's PTSD.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria having not been met, entitlement to a 
rating in excess of 70 percent for PTSD is denied.

REMAND

The issue of entitlement to a total rating based on 
individual unemployability was before the Board in November 
2000.  At that time, a remand was ordered to accomplish 
further development.  In that remand, the RO was instructed 
to query the veteran as to what, if any, disability he had 
which he considered to be residual to his hernia surgery.  In 
the event that the veteran reported residual disability, he 
was to be scheduled for a VA examination. 

In January 2002, the RO sent a letter to the veteran 
apprising him of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  In that letter, the veteran was informed 
of the evidence needed to substantiate his claims.  
Additionally, VA's development assistance was detailed in 
that correspondence.  However, that letter did not request 
the veteran to identify residual disabilities of his hernia 
surgery, as was instructed in the Board remand.  Moreover, no 
subsequent correspondence contained such an inquiry.

RO compliance with a Board remand is not discretionary.  
Where, as here, the RO fails to comply with the terms of this 
remand, then another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should send the veteran a 
letter requesting that he describe all 
residual disability that he attributes to 
his hernia surgery.  If, and only if, the 
veteran reports any residual disability, 
he should be scheduled for an appropriate 
examination to determine the nature and 
severity of his service-connected 
residuals of a left herniorrhaphy.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

